EXHIBIT 10.87

 

A form of the attached warrant was issued to the following entities in the
following amounts (all dated as of June 5, 2003):

 

Security No.

--------------------------------------------------------------------------------

    

Issued to:

--------------------------------------------------------------------------------

   Principal Amount:


--------------------------------------------------------------------------------

CC-2

    

Crosslink Ventures IV, L.P.

   $ 3,680,000.00

CC-3

    

Crosslink Omega Ventures IV GmbH & Co. KG

   $ 161,000.00

CC-4

    

Offshore Crosslink Omega Ventures IV

   $ 1,304,000.00

CC-5

    

Omega Bayview IV, L.L.C.

   $ 278,000.00

CC-6

    

Crosslink Crossover Fund III, L.P.

   $ 3,422,000.00

CC-7

    

Offshore Crosslink Crossover Fund III

   $ 655,000.00

CC-8

    

Gary Hromadko

   $ 500,000.00



--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EQUINIX, INC., A DELAWARE CORPORATION (THE “PARENT”),
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

 

THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED (AS SUCH TERM IS DEFINED
IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002, AS AMENDED
(THE “PURCHASE AGREEMENT”), BY AND AMONG THE PARENT, THE GUARANTORS NAMED
THEREIN, AND THE PURCHASERS NAMED THEREIN)) DURING THE PERIOD BEGINNING ON THE
CLOSING DATE (AS SUCH TERM IS DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING
TO THE DATE THAT IS 180 DAYS FOLLOWING THE CLOSING DATE, EXCEPT AS PERMITTED
UNDER THE PURCHASE AGREEMENT. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED
WITH THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

EQUINIX, INC.

 

CHANGE IN CONTROL WARRANT

 

June 5, 2003

 

Warrant No.

   CC-2

Date of Initial Issuance:

  

June 5, 2003

Original Principal Amount:

  

$10,000,000

Initial Warrant Price:

  

$0.01

Expiration Date:

  

June 5, 2008

 

THIS CERTIFIES THAT for value received, Crosslink Ventures IV, L.P., or its
registered assigns (hereinafter called “Warrant Holder”), is entitled to
purchase Parent, from and after the occurrence of a Change in Control until the
expiration of the Term of this Warrant (as defined below), a number of shares of
common stock, par value $0.001 per share, of Parent (the “Common Stock”), equal
to the Adjusted Warrant Number (as defined below), at the Warrant Price (as
defined below), payable as provided herein. The exercise of this Warrant shall
be subject to the provisions, limitations and restrictions herein contained.
This Warrant may be exercised in whole or in part.

 

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Securities
Purchase Agreement. For all purposes of this Warrant, the following terms shall
have the meanings indicated:

 

2



--------------------------------------------------------------------------------

“Adjusted Warrant Number” means the quotient of (a) the product of (i) the
Principal Amount and (ii) the Premium Factor divided by (b) the Current Market
Value.

 

“Premium Factor” shall mean (a) for the period from the Closing Date to and
including October 31, 2004, 20%; (b) for the period from and including November
1, 2004 to and including October 31, 2006, 15%; and (c) for the period from and
including November 1, 2006 to and including the Maturity Date, 5%.

 

“Principal Amount” shall mean the Original Principal Amount shown on the first
page hereof, less the aggregate principal amount of Notes originally issued to
the original holder of this Warrant (or its predecessor) under the Purchase
Agreement which have been repaid or converted into equity securities of Parent,
plus the aggregate principal amount of any PIK Notes issued in respect of such
Notes which have not been repaid or converted into equity securities of Parent.
The Principal Amount shall be adjusted in connection with any partial transfer
of this Warrant pursuant to Section 6.2 to maintain the economic effect intended
in this Warrant.

 

“Term of this Warrant” shall mean the period beginning on the date of initial
issuance hereof and ending on the Expiration Date, as set forth above.

 

“Warrant Price” shall mean $0.01 per share, subject to adjustment in accordance
with Section 4.

 

“Warrants” shall mean this Change in Control Warrant and any other Change in
Control Warrant issued in connection with the Purchase Agreement to the original
holder of any Change in Control Warrant or issued to any transferees of such
original holder or subsequent holder.

 

“Warrant Shares” shall mean shares of Common Stock, subject to adjustment or
change as herein provided, purchased or purchasable by Warrant Holder upon the
exercise hereof.

 

Section 2. Adjusted Warrant Number. The Adjusted Warrant Number shall be
calculated prior to the exercise of the Warrant pursuant to Section 3 or
transfer of this Warrant pursuant to Section 6.2.

 

Section 3. Exercise of Warrant.

 

3.1 Procedure for Exercise of Warrant. To exercise this Warrant in whole or in
part (but not as to any fractional share of Common Stock), Warrant Holder shall
deliver to Parent at its office referred to in Section 10 at any time (the
“Exercise Date”) and from time to time during the Term of this Warrant: (a) the
Notice of Exercise in the form of Exhibit A attached hereto, (b) cash, certified
or official bank check payable to the order of Parent, wire transfer of funds to
Parent’s account, or cancellation of any indebtedness of Parent to Warrant
Holder (or any combination of any of the foregoing) in the amount of the Warrant
Price for each share being purchased, and (c) this Warrant. Notwithstanding any
provisions herein to the contrary, if the Current Market Value is greater than
the Warrant Price (at the date of calculation, as set forth below), in lieu of
exercising this Warrant as hereinabove permitted, the Warrant Holder may elect
to receive shares of Common Stock equal to the value (as determined below) of
this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the office of Parent referred to in Section 10 hereof, together with
the Notice of Exercise, in which event Parent shall issue to Warrant Holder that
number of whole shares of Common Stock computed using the following formula:

 

3



--------------------------------------------------------------------------------

          CS = WCS (CMV-WP)                   CMV

Where

              

CS

  

equals the number of shares of Common Stock to be issued to Warrant Holder

    

WCS

  

equals the Adjusted Warrant Number or, if only a portion of the Warrant is being
exercised, the Adjusted Warrant

Number for the portion of the Warrant being exercised (at the date of such
calculation)

    

CMV

  

equals the Current Market Value (at the date of such calculation)

    

WP

  

equals the Warrant Price (as adjusted to the date of such calculation)

 

This Warrant shall be exercised by the Warrant Holder by the surrender of this
Warrant to Parent at any time during usual business hours at Parent’s principal
place of business, accompanied by the Notice of Exercise, substantially in the
form of Exhibit A attached hereto, specifying that the Warrant Holder elects to
exercise all or a portion of this Warrant and the name or names (with address)
in which a certificate or certificates for shares of Common Stock are to be
issued and (if so required by Parent) by a written instrument or instruments of
transfer in form reasonably satisfactory to Parent duly executed by the Warrant
Holder or its duly authorized attorney. Upon exercise of this Warrant, Parent
shall deliver to Warrant Holder the certificate or certificates for the shares
of Common Stock so purchased within the number of days specified in Rule 15c6-1
under the Exchange Act with respect to open market transactions; provided that
immediately prior to the close of business on the Exercise Date, the exercising
Warrant Holder shall be deemed to be the holder of record of the shares of
Common Stock, issuable upon exercise of this Warrant, notwithstanding that the
share register of Parent shall then be closed or that certificates representing
such Common Stock shall not then be actually delivered to such Person.
Immediately prior to the close of business on the Exercise Date, all rights with
respect to this Warrant so exercised, including the rights, if any, to receive
notices, will terminate (in the case of a partial exercise, to the extent of the
portion of this Warrant so exercised), except only the rights of the Warrant
Holder to (i) receive certificates for the number of shares of Common Stock,
into which this Warrant has been exercised; and (ii) exercise the rights to
which the Warrant Holder is entitled as a holder of Common Stock.

 

3.2 Transfer Restriction Legend. Each certificate for Warrant Shares shall bear
the following legend (and any additional legend required by (i) any applicable
state securities laws and (ii) any securities exchange upon which such Warrant
Shares may, at the time of such exercise, be listed) on the face thereof unless
at the time of exercise such Warrant Shares shall be registered under the
Securities Act:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT. THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED (AS SUCH TERM IS
DEFINED IN THAT SECURITIES PURCHASE AGREEMENT, DATED AS OF OCTOBER 2, 2002, AS
AMENDED (THE “PURCHASE AGREEMENT”), BY AND AMONG EQUINIX, INC., A DELAWARE
CORPORATION (“PARENT”), THE GUARANTORS NAMED THEREIN, AND THE PURCHASERS NAMED
THEREIN)) DURING THE PERIOD BEGINNING ON THE CLOSING DATE (AS SUCH TERM IS
DEFINED IN THE PURCHASE AGREEMENT) AND CONTINUING TO THE DATE THAT IS 180 DAYS
FOLLOWING THE CLOSING DATE. A COPY OF THE PURCHASE AGREEMENT HAS BEEN FILED WITH
THE SECRETARY OF PARENT AND IS AVAILABLE UPON REQUEST.

 

 

4



--------------------------------------------------------------------------------

(a) Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for Warrant Holder thereof (which counsel shall be reasonably
satisfactory to Parent) the securities represented thereby are not, at such
time, required by law to bear such legend. The second legend set forth above,
and the second legend set forth on the face of this Warrant, shall be removed at
the request of the Warrant Holder following the lapse of such restriction.

 

Section 4. Covenants as to Common Stock. Parent covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant shall, upon issuance, be validly issued, fully-paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof and not issued in violation of any preemptive rights. Parent
further covenants and agrees that it shall pay when due and payable any and all
federal and state taxes which may be payable in respect of the issue of this
Warrant or any Common Stock or certificates therefor issuable upon the exercise
of this Warrant. Parent further covenants and agrees that Parent shall at all
times have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. Parent further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then Parent shall in good faith and
as expeditiously as possible endeavor to secure such registration or approval,
as the case may be. If and so long as the Common Stock issuable upon conversion
of this Warrant is listed on any national securities exchange, Parent shall, if
permitted by the rules of such exchange, list and keep listed on such exchange,
upon official notice of issuance, all shares of such Common Stock issuable upon
conversion of this Warrant.

 

Section 5. Adjustment of Warrant Price and Number and Kind of Warrant Shares.
The Warrant Price and number and kind of Warrant Shares shall be subject to
adjustment from time as set forth in this Section 5; provided that no adjustment
to the number of Warrant Shares shall be made in connection with any adjustment
of the Warrant Price under Section 5(b).

 

(a) Adjustment for Change in Capital Stock:

 

(i) If, after the date hereof, Parent

 

  (A)   pays a dividend or makes a distribution on any of its Common Stock in
shares of any of its Common Stock or Warrants, rights or options exercisable for
its Common Stock, other than a dividend or distribution of the type described in
Section 5(h);

 

  (B)   pays a dividend or makes a distribution on any of its Common Stock in
shares of any of its capital stock, other than Common Stock or rights, warrants
or options exercisable for its Common Stock and other than a dividend or
distribution of the type of described in Section 5(h); or

 

  (C)   subdivides any of its outstanding shares of Common Stock into a greater
number of shares; or

 

  (D)   combines any of its outstanding shares of Common Stock into a smaller
number of shares; or

 

5



--------------------------------------------------------------------------------

  (E)   issues by reclassification of any of its Common Stock any shares of any
of its capital stock;

 

then the Warrant Price in effect immediately prior to such action shall be
adjusted so that the Warrant Holder may receive the number of shares of capital
stock of Parent which such Warrant Holder would have owned immediately following
such action if such Warrant Holder had exercised this Warrant immediately prior
to such action or immediately prior to the record date applicable thereto, if
any.

 

(ii) The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification. If such dividend
or distribution is not so paid or made or such subdivision, combination or
reclassification is not effected, the Warrant Price shall again be adjusted to
be the Warrant Price which would then be in effect if such record date or
effective date had not been so fixed.

 

(iii) If, after an adjustment, a Warrant Holder, upon exercise of this Warrant
may receive shares of two or more classes of capital stock of Parent, the
Warrant Price shall thereafter be subject to adjustment upon the occurrence of
an action taken with respect to any such class of capital stock as is
contemplated by this Section 5(a) with respect to the Common Stock, on terms
comparable to those applicable to the Common Stock in this Section 5.

 

(b) Adjustment for Sale of Common Stock Below Current Market Value:

 

(i) If, after the date hereof, Parent makes a Dilutive Issuance other than an
Excluded Conversion Adjustment, the Warrant Price shall be adjusted in
accordance with the formula:

 

   

WP’ = WP(CS+(AC/WP))

   

CS+AS

WP’ =

  The adjusted Warrant Price;

WP =

  The Warrant Price prior to the Dilutive Issuance;

AC=

  Aggregate consideration paid for the securities issued in the Dilutive
Issuance;

CS =

  Common Stock Outstanding prior to the Dilutive Issuance; and

AS =

  Number of shares of securities (on as-converted basis) issued in the Dilutive
Issuance (“Additional Stock”).

 

(ii) The adjustment shall become effective immediately after the Dilutive
Issuance.

 

(iii) In the case of the issuance of a Dilutive Issuance for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by Parent for any underwriting or otherwise in connection with the
issuance and sale thereof.

 

(iv) In the case of a Dilutive Issuance for a consideration in whole or in part
other than cash, the consideration other than cash shall be deemed to be the
fair market value thereof as determined in good faith by the Board of Directors
irrespective of any accounting treatment.

 

(v) In the case of the issuance of options to purchase or rights to subscribe
for Common Stock, securities by their terms convertible into or exchangeable for
Common Stock or options to purchase or rights to subscribe for such convertible
or exchangeable securities, the

 

6



--------------------------------------------------------------------------------

following provisions shall apply for purposes of determining the number of
shares of Additional Stock issued and the consideration paid therefor:

 

(A) The aggregate maximum number of shares of Common Stock deliverable upon
exercise (assuming the satisfaction of any conditions to exercisability,
including without limitation, the passage of time, but without taking into
account potential antidilution adjustments) of such options to purchase or
rights to subscribe for Common Stock shall be deemed to have been issued at the
time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in Sections 5(b)(ii) and
5(b)(iii)), if any, received by Parent upon the issuance of such options or
rights plus the minimum exercise price provided in such options or rights
(without taking into account potential antidilution adjustments) for the Common
Stock covered thereby.

 

(B) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of, or in exchange (assuming the satisfaction of any conditions to
convertibility or exchangeability, including, without limitation, the passage of
time, but without taking into account potential antidilution adjustments) for,
any such convertible or exchangeable securities or upon the exercise of options
to purchase or rights to subscribe for such convertible or exchangeable
securities and subsequent conversion or exchange thereof shall be deemed to have
been issued at the time such securities were issued or such options or rights
were issued and for a consideration equal to the consideration, if any, received
by Parent for any such securities and related options or rights (excluding any
cash received on account of accrued interest or accrued dividends), plus the
minimum additional consideration, if any, to be received by Parent (without
taking into account potential antidilution adjustments) upon the conversion or
exchange of such securities or the exercise of any related options or rights
(the consideration in each case to be determined in the manner provided in
Sections 5(b)(ii) and 5(b)(iii)).

 

(C) In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to Parent upon exercise of such
options or rights or upon conversion of or in exchange for such convertible or
exchangeable securities, the Warrant Price, to the extent in any way affected by
or computed using such options, rights or securities, shall be recomputed to
reflect such change, but no further adjustment shall be made for the actual
issuance of Common Stock or any payment of such consideration upon the exercise
of any such options or rights or the conversion or exchange of such securities.

 

(D) Upon the expiration of any such options or rights, the termination of any
such rights to convert or exchange or the expiration of any options or rights
related to such convertible or exchangeable securities, the Warrant Price, to
the extent in any way affected by or computed using such options, rights or
securities or options or rights related to such securities, shall be recomputed
to reflect the issuance of only the number of shares of Common Stock (and
convertible or exchangeable securities that remain in effect) actually issued
upon the exercise of such options or rights, upon the conversion or exchange of
such securities or upon the exercise of the options or rights related to such
securities.

 

(vi) No adjustment shall be made under this Section 5(b) for any adjustment
which is the subject of Section 5(a).

 

(c) Whenever the Warrant Price is adjusted, Parent shall promptly mail to the
Warrant Holder a notice of the adjustment. Parent shall obtain a certificate
from Parent’s independent public accountants briefly stating the facts requiring
the adjustment and the manner of computing it.

 

(d) If Parent, proposes a Fundamental Transaction or Change in Control, as a
condition to consummating any such transaction the Surviving Person shall assume
the obligations under the Warrants and issue to each Warrant Holder an
assumption agreement. The assumption agreement shall provide (i) that the
Warrant Holder may exercise the Warrant for the kind and amount of securities,
cash or other assets which

 

7



--------------------------------------------------------------------------------

such holder would have received immediately after the Fundamental Transaction or
Change in Control if such holder had exercised such Warrant immediately before
the effective date of the transaction, assuming (to the extent applicable) that
such holder (A) was not a constituent person or an affiliate of a constituent
person to such transaction, (B) made no election with respect thereto, and (C)
was treated alike with the plurality of non-electing holders, and (ii) that the
Surviving Person shall succeed to and be substituted to every obligation of
Parent in respect of this Warrant. The assumption agreement shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5. The Surviving Person shall mail to
Warrant Holder a notice briefly describing the assumption agreement. If the
issuer of securities deliverable upon exercise of Warrants is an affiliate of
the Surviving Person, that issuer shall join in such assumption agreement.

 

(e) Parent shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, or shares of Common
Stock held in the treasury of Parent, for the issuance upon exercise of this
Warrant and payment of the exercise price, the full number of shares of Common
Stock then deliverable upon the exercise of the entire Warrant, and the shares
so deliverable shall be fully paid and nonassessable and free from all liens and
security interests.

 

(f) After an adjustment to the Warrant Price under this Section 5, any
subsequent event requiring an adjustment under this Section 5 shall cause an
adjustment to the Warrant Price as so adjusted.

 

(g) Parent will not be required to issue fractional shares upon exercise of this
Warrant or distribute share certificates that evidence fractional shares. In
lieu of fractional shares, there shall be paid to the Warrant Holder an amount
in cash equal to the same fraction of the Current Market Value, per share of
Common Stock on the Business Day preceding the Exercise Date. Such payments will
be made by check.

 

(h) If at any time Parent grants, Distribution Rights or, without duplication,
makes any Distribution on the capital stock, then Parent shall grant, issue,
sell or make to each Warrant Holder, the aggregate Distribution Rights or
Distribution, as the case may be, which such Warrant Holder would have acquired
if such Warrant Holder had held the maximum number of shares issuable upon
complete exercise of this Warrant immediately before the record date for the
grant, issuance or sale of such Distribution Rights or Distribution, as the case
may be, or, if there is no such record date, the date as of which the record
holders of capital stock are to be determined for the grant, issue or sale of
such Distribution Rights or Distribution, as the case may be.

 

Section 6.   Ownership.

 

6.1 Ownership of Warrant. Parent may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than Parent) for
all purposes and shall not be affected by any notice to the contrary until
presentation of this Warrant for registration of transfer as provided in this
Section 6.

 

6.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of Parent by Warrant Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of Warrant Holder, if a partial transfer is
effected), shall be made and delivered by Parent upon surrender of this Warrant
duly endorsed, at the office of Parent referred to in Section 10, together with
a properly executed Assignment (in the form of Exhibit B or Exhibit C attached
hereto, as the case may be). Upon receipt by Parent of evidence reasonably
satisfactory to it of the loss, theft or destruction, and, in such case, of
indemnity or security reasonably satisfactory to it, and upon surrender of this
Warrant if mutilated, Parent shall make and deliver a new Warrant of like tenor,
in lieu of this Warrant; provided that if the Warrant Holder hereof is an
instrumentality of a state or local government or an institutional holder or a

 

8



--------------------------------------------------------------------------------

nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Warrant Holder shall be sufficient for all
purposes of this Section 6, and no evidence of loss or theft or destruction
shall be necessary. This Warrant shall be promptly cancelled by Parent upon the
surrender hereof in connection with any transfer or replacement. Except as
otherwise provided above, in the case of the loss, theft or destruction of a
Warrant, Parent shall pay all expenses, taxes and other charges payable in
connection with any transfer or replacement of this Warrant, other than stock
transfer taxes (if any) payable in connection with a transfer of this Warrant,
which shall be payable by Warrant Holder. Warrant Holder shall not transfer this
Warrant and the rights hereunder except in compliance with federal and state
securities laws.

 

Section 7. Notice of Dissolution or Liquidation. In case of any distribution of
the assets of Parent in dissolution or liquidation (except under circumstances
when Section 5(d) shall be applicable), Parent shall give notice thereof to
Warrant Holder hereof and shall make no distribution to stockholders until the
expiration of thirty (30) days from the date of mailing of the aforesaid notice
and, in any case, Warrant Holder hereof may exercise this Warrant within thirty
(30) days from the date of the giving of such notice, and all rights herein
granted not so exercised within such thirty (30)-day period shall thereafter
become null and void.

 

Section 8. Notice of Dividends. If the Board of Directors of Parent shall
declare any dividend or other distribution on its Common Stock except by way of
a stock dividend payable in shares of its Common Stock, Parent shall mail notice
thereof to Warrant Holder hereof not less than thirty (30) days prior to the
record date fixed for determining stockholders entitled to participate in such
dividend or other distribution, and Warrant Holder hereof shall not participate
in such dividend or other distribution unless this Warrant is exercised prior to
such record date. The provisions of this Section 8 shall not apply to
distributions made in connection with transactions covered by Section 5.

 

Section 9. Special Arrangements of Parent. Parent covenants and agrees that
during the Term of this Warrant, unless otherwise approved by Warrant Holder,
Parent shall not amend its certificate of incorporation to eliminate as an
authorized class of capital stock that class denominated as “Common Stock” on
the date hereof.

 

Section 10. Notices. Any notice or other document required or permitted to be
given or delivered to Warrant Holder shall be delivered at, or sent by certified
or registered mail to, Warrant Holder at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished to
Parent in writing by Warrant Holder. Any notice or other document required or
permitted to be given or delivered to Parent shall be delivered at, or sent by
certified or registered mail to, Parent at its address for notices set forth in
the Purchase Agreement or to such other address as shall have been furnished in
writing to Warrant Holder by Parent. Any notice so addressed and mailed by
registered or certified mail shall be deemed to be given when so mailed. Any
notice so addressed and otherwise delivered shall be deemed to be given when
actually received by the addressee.

 

Section 11. No Rights as Stockholder; Limitation of Liability. This Warrant
shall not entitle Warrant Holder to any of the rights of a stockholder of Parent
except upon exercise in accordance with the terms hereof. No provision hereof,
in the absence of affirmative action by Warrant Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of
Warrant Holder, shall give rise to any liability of Warrant Holder for the
Warrant Price hereunder or as a stockholder of Parent, whether such liability is
asserted by Parent or by creditors of Parent.

 

Section 12. Governing Law; Arbitration. This Warrant and the rights and
obligations of the parties under this Warrant shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York). Each of Parent and the Warrant Holder agree that any dispute,
controversies or claims (whether in contract, tort or otherwise) arising out of,
related to or otherwise by virtue of this Warrant, breach of this

 

9



--------------------------------------------------------------------------------

Warrant or the transactions contemplated hereby shall be finally settled by
arbitration (which shall be the exclusive forum for dispute resolution) as
provided in Section 11.12 of the Purchase Agreement.

 

Section 13. Amendments. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by both
parties (or any respective successor in interest thereof).

 

Section 14. Headings. The headings in this Warrant are for purposes of reference
only and shall not affect the meaning or construction of any of the provisions
hereof.

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

EQUINIX, INC.

By:

 

/s/    RENEE F. LANAM

--------------------------------------------------------------------------------

   

Name:  Renee F. Lanam

   

Title:    Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE ATTACHED WARRANT

 

The undersigned hereby exercises the right to purchase              shares of
Common Stock which the undersigned is entitled to purchase by the terms of the
attached Warrant according to the conditions thereof, and herewith

 

[check appropriate box(es)]

 

q   makes payment of $             therefor in cash, certified or official bank
check or wire transfer of funds;

 

q   makes payment of $             therefor through cancellation of
indebtedness; or

 

q   directs Equinix, Inc., a Delaware corporation (“Equinix”), to withhold a
number of shares of which the aggregate Current Market Value is equal to the
Warrant Price in lieu of payment of the Warrant Price, as described in Section
2.1 of the Warrant.

 

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of Equinix shall be:

 

The shares are to be issued in certificates of the following denominations:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated: ________________________

 

NOTICE

 

The signature to the foregoing election must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                              hereby sells, assigns and
transfers unto                              all rights of the undersigned under
and pursuant to the attached Warrant, and the undersigned does hereby
irrevocably constitute and appoint                      Attorney to transfer
said Warrant on the books of Equinix, Inc., a Delaware corporation, with full
power of substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

    Name:     Title:

Dated: ________________________

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE ATTACHED WARRANT

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     (i) the rights of the undersigned to $             of
principal amount under and pursuant to the attached Warrant, and (ii) on a
non-exclusive basis, all other rights of the undersigned under and pursuant to
the attached Warrant, it being understood that the undersigned shall retain,
severally (and not jointly) with the transferee(s) named herein, all rights
assigned on such non-exclusive basis. The undersigned does hereby irrevocably
constitute and appoint                      Attorney to transfer said Warrant on
the books of Equinix, Inc., a Delaware corporation, with full power of
substitution.

 

[TRANSFEROR]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

Dated: ________________________

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.